DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The terminal disclaimer filed on January 17, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos.: 10,368,103, 10,368,102, 10,123,047, 10,681,381 and 10,368,101 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  As a result, claims 1-16 are allowed.
Applicant’s amendment filed on January 27, 2022 has been entered and made of record.
Applicant’s arguments, see pages 7-8, filed on January 27, 2022, with respect to the Double Patenting Rejection have been fully considered and are persuasive.  Therefore, such rejection has been withdrawn and claims 1-16 are allowed.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reference is made to paragraphs 2 & 4 above as to the reasons for allowance of these claims 1-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
2/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667